132 Nev., Advance Opinion   42.
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                QUINZALE MASON,                                      No. 67830
                Appellant,
                vs.
                THE STATE OF NEVADA,
                                                                            FILED
                Respondent.                                                    JUN 1 6 2016
                                                                                CIE K. LINDEtAAN
                                                                         CIIERKIOE SIIRRE.MEcertiR

                                                                                  DEP     CLERK
                            Appeal from a judgment of conviction, pursuant t            A jury
                verdict, of battery with a deadly weapon, assault with a deadly Weapon,
                and being a felon in possession of a firearm. Second Judicial District
                Court, Washoe County; Elliott A. Sattler, Judge.
                           Affirmed and remanded with instruction.


                Jeremy T. Bosler, Public Defender, and John Reese Petty, Chief Deputy
                Public Defender, Washoe County,
                for Appellant.

                Adam Paul Laxalt, Attorney General, Carson City; Christopher J. Hicks,
                District Attorney, and Joseph R. Plater, Deputy District Attorney, Washoe
                County,
                for Respondent.




                BEFORE HARDESTY, SAITTA and PICKERING, JJ.


                                                OPINION
                PER CURIAM:
                           In this opinion, we address the mandatory duty of the district
                court judges under NRS 176.035(1) to pronounce the aggregate minimum

SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                kr 18831
                  and maximum terms of imprisonment when imposing consecutive
                  sentences for offenses committed on or after July 1, 2014.
                              Appellant Quinzale Mason fired several shots at another male
                  outside an apartment building in August 2014; the bullets missed the
                  male but a ricochet from one of the bullets hit and injured a girl nearby.
                  Following a jury trial, Mason was convicted of battery with a deadly
                  weapon as to the girl (count 1), assault with a deadly weapon as to the
                  male (count 2), and being a felon in possession of a firearm (count 3). The
                  district court imposed a prison term of 3 to 10 years for count 1, a
                  consecutive prison term of 2 to 5 years for count 2, and a concurrent prison
                  term of 2 to 5 years for count 3.
                              On appeal, Mason argues that the district court erred at
                  sentencing by failing to pronounce the aggregate minimum and maximum
                  terms of imprisonment as required by statute.' NRS 176.035(1) provides
                  in relevant part, "For offenses committed on or after July 1, 2014, if the
                  court imposes the sentences to run consecutively, the court must
                  pronounce the minimum and maximum aggregate terms of
                  imprisonment." Here, the district court imposed consecutive sentences for


                         'Mason's remaining contention—that the district court plainly erred
                  in instructing the jury on the doctrine of transferred intent with respect to
                  the battery count—lacks merit. The instruction did not relieve the State
                  of its burden to prove that Mason willfully used force or violence upon the
                  victim, the jury was properly instructed on the elements of battery and the
                  definition of "willful," and sufficient evidence was adduced at trial to
                  support the battery conviction. See NRS 200.481(1)(a). Accordingly,
                  Mason fails to demonstrate plain error affecting his substantial rights.
                  See Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) (applying
                  plain error analysis to unpreserved claims of instructional error).



• SUPREME COURT
        OF
     NEVADA
                                                        2
 by 1947A    e
                    offenses committed after July 1, 2014, but failed to state the minimum and
                    maximum aggregate terms of imprisonment.
                                 The district court's mandatory duty under NRS 176.035(1) to
                    pronounce the aggregate terms of imprisonment in the judgment of
                    conviction is of significant importance. The Legislature placed this
                    statutory duty on district courts in an effort to simplify the sentence
                    structure and, in turn, promote confidence in the criminal justice system
                    and reduce confusion as to when an inmate is eligible for parole to the
                    street.   See Hearing on S.B. 71 Before the Assembly Judiciary Comm.,
                    77th Leg. 5-6 (Nev., April 19, 2013). Whereas previously inmates had to
                    be paroled from or expire a sentence before beginning to serve the next
                    consecutive sentence, the effect of aggregating consecutive sentences is
                    that inmates will now serve the minimum time for the total consecutive
                    sentences before being eligible for a parole hearing.        Id.   Thus, the
                    aggregation of consecutive sentences is a necessary step for the district
                    court to take to apprise all parties, as well as the Department of
                    Corrections and the public, as to when an inmate is actually eligible for
                    parole. Accordingly, we conclude that it was error for the district court not
                    to aggregate the sentences in the judgment of conviction but that error
                    does not warrant a new sentencing hearing as it does not affect the
                    sentences imposed for each offense.
                                 Because Mason's arguments fail to demonstrate that his
                    convictions or sentences are infirm, we affirm the judgment of conviction.
                    However, we remand for the district court to correct the judgment of




SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1947A 0112(9D
                 conviction to include the aggregate minimum and maximum terms of his
                 consecutive sentences as required by NRS 176.035(1). 2




                                                                                     J.
                                                            Hardesty


                                                                                     J.
                                                            Saitta


                                                                  tz,
                                                            Pickering
                                                                                    , J.




                       2The corrected judgment of conviction should be entered nunc pro
                 tunc to the original sentencing date of March 17, 2015.


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e